Case 1:20-cv-22051-DPG Document 54-1 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   SISVEL INTERNATIONAL S.A.,
   3G LICENSING S.A., AND SISVEL S.P.A.

                           Plaintiffs,
          v.                                                Case No. 20-22051-CIV-GAYLES

   HMD AMERICA, INC. AND HMD GLOBAL
   OY,

                           Defendant.


            PROPOSED ORDER ON PLAINTIFFS’ MOTION REQUESTING
      CLARIFICATION ON PAGE LIMITS FOR CLAIM CONSTRUCTION BRIEFING

          THIS CAUSE having come before the Court on Plaintiffs Sisvel International S.A.,

   3G Licensing S.A., and Sisvel S.p.A. (“Sisvel”), Plaintiffs’ Motion Requesting Clarification On

   Page Limits For Claim Construction Briefing and it is:

          ORDERED AND ADJUDGED that said Motion be and the same is hereby GRANTED.

   The Court hereby clarifies that the parties will not have a page limit to their reply brief.

          DONE AND ORDERED in Chambers at Miami-Dade, Florida this ____ day of

   ____________________, 2021.


                                                  HONORABLE JUDGE DARRIN P. GAYLES
                                                  UNITED STATES DISTRICT COURT JUDGE


   Copies furnished to:
   All counsel of record
